t c memo united_states tax_court elijah b freeman jr petitioner v commissioner of internal revenue respondent docket no 18302-08l filed date elijah b freeman pro_se steven m webster for respondent memorandum findings_of_fact and opinion morrison judge the petitioner elijah b freeman jr filed a petition pursuant to sec_6320 and sec_6330 d to challenge a determination and a supplemental determination of the irs appeals_office sustaining the filing of a notice of federal 1all section references are to sections of the internal_revenue_code_of_1986 as amended tax_lien to collect sec_6672 trust fund recovery penalties from freeman the penalties relate to withholdings of payroll_taxes for periods ended date date date date date date and date the periods at issue we find that the appeals_office did not abuse its discretion in sustaining the filing of the notice_of_federal_tax_lien findings_of_fact this case was tried the parties submitted a stipulation of facts which the court hereby incorporates into its findings_of_fact freeman resided in north carolina when he filed the petition freeman is the president of dulatown outreach center a charitable_organization based in caldwell county north carolina dulatown outreach center was unable to pay its quarterly payroll tax_liabilities in full in date freeman was assessed sec_6672 trust fund recovery penalties as a responsible_officer of dulatown outreach center freeman and his spouse filed a joint income_tax return for the tax_year on date the irs assessed the tax_liability reported on the return as well as penalties on date the irs filed two notices of federal_tax_lien on freeman’s property in guilford county north carolina the first notice was filed to collect sec_6672 trust fund recovery penalties for the periods at issue the second notice was filed to collect the freemans’ joint income_tax_liability for on date the irs sent two letters to freeman notifying him of the filing of the two notices of federal_tax_lien freeman was entitled to request an administrative hearing under sec_6320 he requested such a hearing and he indicated on his request form that he wished to discuss an installment_agreement he also indicated that he sought innocent-spouse relief after he requested the hearing freeman paid the joint income_tax_liability freeman withdrew his request for a hearing with respect to the notice_of_federal_tax_lien to collect the income_tax_liability the irs released the notice during a telephone conference on date freeman urged the appeals_office to withdraw the remaining notice_of_federal_tax_lien the notice to collect the sec_6672 trust fund recovery penalties because the notice was damaging his credit the appeals_office determined that freeman’s monthly disposable income was dollar_figure and that in date his mortgage would be fully paid and his monthly disposable income would increase to dollar_figure it offered an installment_agreement under which freeman would pay dollar_figure per month for one year and dollar_figure per month after that freeman rejected the offer on date the appeals_office issued a notice_of_determination it stated that freeman had claimed that his business also had an installment_agreement for the payroll tax_liability the appeals_office stated that freeman did not submit an acceptable collection alternative it determined that the criteria for withdrawing a notice_of_federal_tax_lien under sec_6323 were not met it also stated the notice_of_federal_tax_lien was necessary to establish the federal government’s priority against other creditors even though it may have adversely affected freeman’s credit to challenge the determination freeman filed a tax_court petition the petition states that freeman had entered into an installment_agreement as the attorneys for the commissioner prepared the case for trial they determined that the appeals_office had erred in computing freeman’s monthly disposable income as dollar_figure the commissioner moved to remand the case on date the court granted the motion and remanded the case to the appeals_office for the purpose of reconsidering the terms of an installment_agreement on remand the appeals_office determined that freeman’s monthly disposable income was dollar_figure it offered to enter into an installment_agreement under which freeman would make payments of dollar_figure per month to resolve his liability for sec_6672 penalties freeman did not respond to the offer on date the appeals_office issued a supplemental determination under sec_6320 sustaining the notice_of_federal_tax_lien opinion when the irs makes an assessment of unpaid taxes a tax_lien arises against all the property of the taxpayer sec_6322 the lien is perfected against subsequent creditors once the irs files a notice_of_federal_tax_lien with the appropriate local_government sec_6323 f the irs may withdraw the notice_of_federal_tax_lien if the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise sec_6323 at an appeals_office hearing after the issuance of a notice_of_federal_tax_lien the taxpayer may raise any issue related to the notice_of_federal_tax_lien including challenges to the appropriateness of the notice_of_federal_tax_lien and offers of installment agreements sec_6330 sec_6320 the appeals_office must consider the issues raised by the taxpayer in making its determination sec_6330 the determination of the appeals_office is reviewed by this court for abuse_of_discretion when as here the amount of the underlying liability is not at issue 131_tc_197 freeman contends that he signed an installment_agreement therefore he argues the appeals_office erred in sustaining the notice_of_federal_tax_lien freeman introduced the installment_agreement at trial the agreement was signed by freeman on behalf of dulatown outreach center to settle its form liability as an employer dulatown outreach center was required to withhold federal_insurance_contributions_act fica tax and income taxes from its employees’ wages and pay them over to the united_states see sec_3402 requiring employer to withhold income_tax from wages sec_3403 employer is liable for paying income_tax it is required to withhold sec_3101 imposing fica tax on wage earners sec_3102 requiring employer to withhold from wages the amount of the tax imposed by sec_3101 sec_3102 employer is liable for paying tax it is required to withhold under sec_3102 dulatown outreach center was also liable for the employer’s share of fica_taxes see sec_3111 and b all these liabilities are reported on form_941 employer’s quarterly federal tax_return sec_6672 imposes a penalty on persons other than the employer who are responsible for withholding taxes liability under sec_6672 is different from the employer’s liability for payment of tax required to be withheld see 635_f2d_293 4th cir their individual liability under the statute is separate and distinct from that of the corporations the installment_agreement concerns the 2while the liabilities are separate as a conceptual matter the irs endeavors to collect a_trust fund tax only once--from the continued liability of dulatown outreach center for failing to pay taxes it was required to withhold not the sec_6672 penalty liability of freeman therefore the installment_agreement did not justify the release of the notice_of_federal_tax_lien to collect freeman’s sec_6672 penalty liability freeman also argues on brief that the appeals_office failed to consider that the notice_of_federal_tax_lien impaired freeman’s credit however the determination notice itself reflects that this was considered the record does not show that the appeals_office abused its discretion in its consideration of the effect on freeman’s credit see sec_6330 b freeman also argues on brief that he is entitled to innocent-spouse relief because the notice_of_federal_tax_lien concerns dulatown outreach center and his spouse is not connected with that organization the record does not show that the appeals_office abused its discretion in treating freeman’s innocent-spouse claim as a request that he be relieved of his income_tax_liability and determining that he had withdrawn that request when that liability was paid freeman also argues on brief that the assessment was incorrectly calculated however the determination notice continued employer if possible and if not from a responsible_party 635_f2d_293 4th cir reflects that freeman did not dispute the amount of his liability at the hearing and he does not contend otherwise see sec_301_6320-1 a-f3 proced admin regs the taxpayer can ask the tax_court to consider only issues that were raised at the hearing nor does his petition dispute the amount of his liability rule b tax_court rules_of_practice and procedure petition must clearly and concisely specify the errors made by the irs he is therefore barred from disputing the liability at trial the determination and supplemental determination of the appeals_office were not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
